On the Merits.
Mrs. Spyker, as widow and administratrix, ruled the administrators-of this succession to file an account and show cause why they should not pay the judgment in the case of Spyker v. Hart.
An account was filed, in which the said judgment, subject to certain credits, was placed among other debts unpaid. Oppositions to the account were filed by Cornelia Hart-, and the administratrix of Spyker, from the judgment on which the administrators of this succession appealed.
We deem it unnecessary to notice the questions of practice and pleading which have been presented, as we see no reason for making any material change in the judgment, and the ultimate rights of the parties will not be affected, the succession being solvent and the remedies of such parties obvious.
The grounds for opposing the Spyker judgment are such as should have been urged before its rendition (13 An. 416; 14 An. 575),, and *585can not be urged in this proceeding. If the heirs are injured by the failure of the administrator to set them up, there is a remedy at the . proper time and before the proper tribunal. Their prayer to amend the judgment can not be heard, because they are appellees.
The order to the administrators to pay the said judgment out of the-first funds may not be strictly regular, but it is of little importance in this instance, as the question of privilege can not arise, and no other-creditor seems to be contesting.
Judgment affirmed.